DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art discloses some of the claimed invention such as Iwata et al. (US 20150042199 A1) which discloses protrusion portions (reference numeral 13Dd) for a stator core abutting a housing member (reference numeral 7, figures 15, 16), the prior art of record do not sufficiently disclose the combination of features including a motor housing of a cylindrical shape; and a stator fixed to an inner peripheral wall of the motor housing by a shrink fitting process, wherein the stator is composed of; a single-type stator core, in which multiple stator core sheets of an annular shape are built up in an axial direction, or a division-type stator core, in which multiple stator core units are connected to one another in a circumferential direction and multiple stator core sheets are built up in the axial direction in each of the stator core units, wherein the stator core includes; multiple projecting portions, wherein at least a circumferential part of an outer peripheral surface of each projecting portion is in contact with the inner peripheral wall of the motor housing; and multiple stopper portions, each of which is smaller than each of the projecting portions in a radial direction, wherein at least a circumferential part of an outer peripheral surface of each stopper portion is in contact with the inner peripheral .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834